Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
2.	In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Arguments
3.	In Remarks, applicant presented the arguments for the amended claim limitations. However, the amended claims are considered obvious by the rationales found in the newly cited prior art as explained the in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. Pub. No.: US 2017/0019887 A1 in view of Earnshaw et al. Pub. No.: US 2011/0170495 A1 and Anderson et al. Pub. No.: US 2013/0163532 A1. 

Claim 1
Jiang discloses a method (fig. 4-6 for semi persistent scheduling) comprising:
transmitting, by a wireless device (512 in fig. 5), a message (520 in fig. 5-6) comprising one or more semi persistent scheduling (SPS) assistance information (602-604 of fig. 6; par. 0058, 0068-0069; par. 0069, assistance information in SPS Request indicates one or more of range for V2V communications, a periodicity of the resource pattern required for the V2v communications, a resource offset, i.e., indicator for supporting SPS for V2X; as pointed out in par. 0053, V2X are reasonably interpreted vehicle to vehicle V2V, vehicle to device V2D) comprising:
a message size associated with the SPS traffic (par. 0058, a size of V2V communication using SPS assignment); and
receiving an activation grant indicating an SPS grant (606 in fig. 6), wherein one or more parameters in the SPS grant are based on the SPS assistance information (par. 0070-0071).
Although Jiang does not explicitly show: “a logical channel identity associated with an SPS traffic;  wherein the logical channel identity identifies a logical channel for transmitting the SPS traffic, and the SPS assistance information indicates information to assist a base station to configure the SPS traffic; and an activation command indicating an activation of an SPS grant”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “a logical channel identity associated with an SPS traffic”, recall that Jiang discloses that assistance information SPS scheduling may include various information for the V2V communications as explained in par. 0069, and in par. 0042, Jiang describes that scheduling requests include a channel quality indicator CQI, PMI and RI in par. 0042. Furthermore, Jiang describes that UE’s measurement report would include logical channel prioritization (par. 0043, herein, logical channel could be reasonably interpreted as read by logical channel prioritization unless claim further recites what a logical channel is or what involved or required in encoding a logical channel into assistance information). In wireless communications, logical channel could be defined by a various parameters including logical channel prioritization of Jiang. The evidence could be seen in Earnshaw. In particular, Earnshaw teaches logical channel having various parameters including priority, bucket size and assignment to be logical channels and its groups (see Table 2 in par. 0079 on pg. 4).	Accordingly, it would have been obvious to one ordinary skill in the art to encode a logical channel prioritization or a logical channel into the many fields of assistance information in par. 0058 of Jiang as described in par. 0079 of Earnshaw.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify semi-persistent scheduling mechanisms for vehicle to vehicle communication of Jiang by providing logical channel prioritization as taught in Earnshaw. Such a modification would utilized multiple carriers in uplink communications so that a minimum bandwidth may only be required to transfer data from a user equipment to a network element as suggested in par. 0001-0002 of Earnshaw.
Secondly, to consider the obviousness of the amended claim limitations “wherein the logical channel identity identifies a logical channel for transmitting the SPS traffic, and the SPS assistance information indicates information to assist a base station to configure the SPS traffic”, recall that Earnshaw explain a logical channel format in Table 2 in par. 0079. In addition, claim does not specifically define what are required to be information to assist a base station. See MPEP 2111. In particular, Anderson teaches possible use of message 3 size indication via preamble selection to eNB, i.e., a base station (610 in fig. 6), PUCCH signal construction with user ID (730 in fig. 7), another PUSCH signal construction, i.e., as to a logical channel, C-RNTI and radio conditions as to configuration required for the logical channel (2830 in fig. 28), and SPS- configuration information element (par. 0456) for SPS scheduling configuration (see SPS scheduling in par. 00371-0373). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Jiang in view of Earnshaw and Anderson.
Lastly, to consider the obviousness of the claim limitation “an activation command indicating an activation of an SPS grant”, recall that Jiang uses DCI grant in RRC grant, as to a command, to activate SPS configuration (par. 0061 in view of 608-610 of fig. 6 and par. 0071-0072). Accordingly, fig. 6 of Jiang would have rendered the addressing claim limitation obvious. To advance the prosecution, another grant to be used as a command to authorize SPS activation. In particular, Anderson teaches a new component to the SPS configuration IE to allow configuration of a CSR resource including activation (par. 0454).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify semi-persistent scheduling mechanisms for vehicle to vehicle communication of Jiang in view of Earnshaw by providing an assigned scheduling request resource as taught in Anderson to obtain the claimed invention as specified in the claim. Such a modification would have included a communication system to send and receive scheduling request resource so that scheduling request could be performed in a low-latency connected-mode as suggested in par. 0036-0037 of Anderson.

Claim 2
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 1, further comprising receiving, by the wireless device, based on the assistance information (Jiang, steps 606-608 in fig. 6), at least one second message comprising: 
an uplink SPS radio network temporary identifier (RNTI) (Jiang, par. 0071, RNTI may be a V2V SPS RNTI);
 at least one uplink SPS configuration parameter (Jiang, par. 0071, SPS configuration may include different parameters: MCS and periodicity); and 
an SPS configuration index for the at least one uplink SPS configuration parameter (Jiang, par. 0062 & 0070, an index of the approved SPS resource pattern, i.e., configuration uplink pattern).  

Claim 3
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 1, further comprising receiving SPS configuration parameters (Jiang, par. 0070) comprising a radio network temporary identifier (Jiang, par. 0071, RNTI may be a V2V SPS RNTI) and SPS configuration index (Jiang, par. 0062 & 0070, an index of the approved SPS resource pattern, i.e., configuration uplink pattern), wherein the activation command is associated with the radio network temporary identifier (Jiang, par. 0072, the activation grant using an RNTI in 610 of fig. 6; Anderson, par. 0454-0456, SPS-CSR-RNTI, C-RNTI; the motivation for combining the applied prior art as set forth above are applicable for the claim 3 as well).  

Claim 4
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 3, wherein the activation command comprises the SPS configuration index (Jiang, par. 0070, an index of the approved resource pattern, RNTI).  
Claim 5
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 1, wherein the message is a radio resource control message (Jiang, par. 0070, the resource patterned may be receive in an RRC grant).  

Claim 6
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 1, further comprising transmitting, by the wireless device, at least one first message comprising capability parameters indicating whether the wireless device supports multiple SPS configurations for vehicle-to-base station communications (Jiang, 602-604 of fig. 6; par. 0058, 0068-0069; par. 0069, assistance information in SPS Request indicates one or more of range for V2V communications, a periodicity of the resource pattern required for the V2v communications, a resource offset, i.e., indicator for supporting SPS for V2X; as pointed out in par. 0053, V2X are reasonably interpreted vehicle to vehicle V2V, vehicle to device V2D). 
 
Claim 7
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 6, further comprising receiving, by the wireless device, based on the capability parameters indicating support of the multiple SPS configurations and the assistance information (Jiang, par. 0070-0071 and steps 606-608 in fig. 6), at least one second message comprising: 
an uplink SPS radio network temporary identifier (RNTI) (Jiang, par. 0071, RNTI may be a V2V SPS RNTI; Anderson, C-RNTI in par. 0454-0456); 
at least one uplink SPS configuration parameter (Jiang, par. 0071, SPS configuration may include different parameters: MCS and periodicity); and 
an SPS configuration index for the at least one uplink SPS configuration parameter (Jiang, par. 0062 & 0070, an index of the approved SPS resource pattern, i.e., configuration uplink pattern). 

 Claim 8
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 7, further comprising receiving, by the wireless device, based on the capability parameters indicating support of the multiple SPS configurations, at least one second message comprising: 
an uplink SPS radio network temporary identifier (RNTI) (Jiang, par. 0071, RNTI may be a V2V SPS RNTI; Anderson, C-RNTI in par. 0454-0456); 
at least one uplink SPS configuration parameter (Jiang, par. 0071, SPS configuration may include different parameters: MCS and periodicity); and 
an SPS configuration index for the at least one uplink SPS configuration parameter (Jiang, par. 0062 & 0070, an index of the approved SPS resource pattern, i.e., configuration uplink pattern). 
 
Claim 9
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 7, 
wherein the activation command comprises the SPS configuration index (Jiang, par. 0070, an index of the approved resource pattern, RNTI).  

Claim 10
Jiang, in view of Earnshaw and Anderson, discloses the method of claim 7, wherein the at least one uplink SPS configuration parameter comprises at least one parameter indicating one or more traffic types corresponding to the SPS traffic (Jiang, SPS configuration in 606 of fig. 7 may be at a time per LTE; RNTI may be a V2V SPS RNTI, V2V type).

Claim 11-20
	Claims 11-20 are device claims corresponding to method claims 1-10. Limitations in claims 11-20 are found reciting the same scope of the respective claim limitations in claims 11-20. Accordingly, claims 11-20 are considered obvious by the same rationales applied in the rejection of claims 1-10 respectively set forth above. Additionally, Jiang discloses a wireless device (702 in fig. 7 and fig. 8) comprising: one or more processors (804 in fig. 8); and memory storing instructions that, when executed by the one or more processors (806 in fig. 8 and see instructions in fig. 6).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643